DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed July 12, 2022 has been entered.  Claims 15-30 are pending in the application.  Claims 1-14 remain cancelled.  Examiner acknowledges Applicant’s addition of new claims 28-30.  Applicant’s amendments have not overcome the rejection under 35 U.S.C. 101.  The rejection of claims 15-30 under 35 U.S.C. 101 has been re-written for clarification; further remarks relevant therein are recited in the Response to Arguments section.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.  Each claim of amended claims 1-30 has been analyzed to determine whether it is directed to any judicial exceptions.  
Step 2A, Prong 1
Each of the claims recite steps or instructions for assessing a quality of a measurement of a property of a pulsatile blood motion within a vessel of a living being, which is grouped as a mental process under the 2019 PEG.  Accordingly, each of the claims recites an abstract idea. 
Specifically, the independent claims recite limitation concepts including: 
receiving, a first temporal measurement signal from a first sensor and a second temporal measurement signal from a second sensor when the first and the second sensor are in a predetermined relative spatial position such that the first temporal measurement signal and the second temporal measurement signal are indicative of the property of the pulsatile blood motion at a same location within the vessel (data gathering);
normalizing the first temporal measurement signal and the second temporal measurement signal such that the first temporal measurement signal matches the second temporal measurement signal, wherein, after normalization, a portion of the first temporal measurement signal comprises a divergence from a corresponding portion of the second temporal measurement signal, such that the first temporal measurement signal and the second temporal measurement signal at the same location do not match, wherein the divergence is representative of an anomaly in the first temporal measurement signal (data processing);
ascertaining a figure of merit based on a shape deviation caused by the anomaly between the portion of the first temporal measurement signal and the corresponding portion of the second temporal measurement signal after normalization (evaluation or judgement); and
outputting, to a user interface the figure of merit to indicate the quality of subsequent temporal measurement signals indicative of the property of the pulsatile blood motion at different locations within the vessel (generic computer function of data output, additional element)
As indicated above, claim 15 recites at least one step or instruction grouped as a mental process or a certain method of organizing human activity under the 2019 PEG.  Therefore, each of the above claims recites an abstract idea.  The step of “ascertaining” a figure of merit based on a shape deviation between two signals is a process which can be performed mentally or by hand; the step does not possess sufficient complexity or structure which would prevent the concept to be performed in the mind.  A specific (non-generic) machine, structure, or element that would perform these steps is also not mentioned.  Similarly, the step of “outputting” a result is also a process which can be performed by hand.  If a claim limitation, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.  The “receiving” step amounts to extra-solution activity in the form of mere data gathering.  The “normalizing step” is additional extra-solution activity of mere data processing.  Accordingly, the claims recite an abstract idea.  
These limitations are similar to those found in Parker v. Flook (437 U.S. 584, 19 USPQ 193 (1978)), an algorithm for calculating parameters indicating an abnormal condition in In re Grams (888 F.2d 835, 12 USPQ2d 1824 (Fed. Cir. 1989)) and collecting information, analyzing it, and displaying certain results of the collection and analysis in Electric Power Group, LLC, v. Alstom (830 F.3d 1350, 119 USPQ2d 1739 (Fed. Cir. 2016)).  Therefore, claims 1-30 recite the judicial exception of an abstract idea of a mental process.  Thus, claims 1, 13, and 25 are directed to at least one judicial exception.
The dependent claims merely include limitations that either further define the abstract idea and amount to no more than generally linking the use of the abstract idea to a particular technological environment or field of use because they are merely incidental or token additions to the claims that do not alter or affect how the process steps are performed.  
Step 2A, Prong 2
The above-identified abstract idea is not integrated into a practical application under 2019 PEG because the additional elements, either alone or in combination, generally link the use of the above-identified abstract idea to a particular technological environment or field of use.  More specifically, the additional elements of a user interface is a generically recited computer element which does not improve the functioning of a computer, or any other technology or technical field.  Furthermore, such additional elements do not serve to apply the above-identified abstract idea with, or by use of, a particular machine, effect a transformation or apply or use the above-identified abstract idea in some other meaningful way beyond generally linking the use thereof to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  Furthermore, the above-identified generically recited computer element does not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.  For at least these reasons, the abstract idea is not integrated into a practical application under 2019 PEG.
Moreover, the above-identified abstract idea is not integrated into a practical application under 2019 PEG because the claimed invention merely implements the above-identified abstract idea (e.g., mental process) using rules (e.g., computer instructions) executed by a computer (e.g., processing circuitry).  In other words, these claims are merely directed to an abstract idea with additional generic computer elements which do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.  Thus, for these additional reasons, the abstract idea identified is not integrated into a practical application under the 2019 PEG.
Accordingly, the claims are each directed to an abstract idea under 2019 PEG.
Step 2B
None of the claims include additional elements that, when viewed as a whole, are sufficient to amount to significantly more than the abstract idea.
Dependent claims 16-18, and 29-30 merely further define the particular type(s) of data gathered. 
Dependent claims 19 and 20 recite the generic function of data output and specification on the type(s) of data output.
Claims 21-25 describe claim elements ascertaining additional information from the mental process described in independent claim 15 and the generic function of outputting such data, wherein nothing in the claim elements listed precludes the steps from practically being performed in the mind.
Claim 26 and 27 recite common components utilized in FFR measurements.  The use of first and second sensors recited by claim 26 are taught by Alpert (Fig. 10: instruments 830, 832), Anderson (Fig. 3: instruments 132, 130), and Collins (Fig. 10; Paragraph 0055: multipole windows along walls of sensor for functional flow data).  Similarly, the use of a guidewire and catheter to guide first and second sensors, respectively, are also taught by Alpert (Paragraphs 0050, 0055, 0062), Anderson (Paragraph 0032), and Collins (Paragraph 0052: common guidewires by Volcano Corporation; Paragraph 0054).  Thus, claims 26 and 27 merely recite well-known components used for FFR measurement. 
Accordingly, it is clear from the claims that these limitations require no improved computer resources and merely utilize already available computers and sensors commonly used for the claimed purpose with their already available basic functions to use as tools in executing the claimed process.  Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
The above additional claim elements are reasonably construed as a generic computing device and extra-solution activity or well-known, understood, and routine elements.  Like SAP America vs Investpic, LLC (Federal Circuit 2018), it is clear, from the claims that these limitations require no improved computer resources, just already available computers, with their already available basic functions, to use as tools in executing the claimed process.  
The recitation of the above-identified additional limitations in the claims amount to mere instructions to implement the abstract idea on a computer.  Simply using a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); and TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).  Moreover, implementing an abstract idea on a generic computer, does not add significantly more, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. 
For at least the above reasons, the claims are directed to applying an abstract idea on a general purpose computer without (i) improving the performance of the computer itself, or (ii) providing a technical solution to a problem in a technical field.  In other words, none of the claims provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that these claims amount to significantly more than the abstract idea itself.  
Taking the additional elements individually and in combination, the additional elements do not provide significantly more.  Specifically, when viewed individually, the above-identified additional elements in the independent claims do not add significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment (determining autoregulation value).  That is, neither the general computer elements nor any other additional element adds meaningful limitations to the abstract idea because these additional elements represent insignificant extra-solution activity.  When viewed as a combination, these above-identified additional elements simply instruct the practitioner to implement the claimed functions with well-understood, routine and conventional activity specified at a high level of generality in a particular technological environment.  As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application.  As such, the above-identified additional elements, when viewed as whole, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  Thus, the claims merely apply an abstract idea to a computer and do not (i) improve the performance of the computer itself, or (ii) provide a technical solution to a problem in a technical field.
Therefore, none of the claims amounts to significantly more than the abstract idea itself. 
Accordingly, the claims are not patent eligible and rejected under 35 U.S.C. 101 as being directed to abstract ideas implemented on a generic computer in view of the Supreme Court Decision in Alice Corporation Pty. Ltd. v. CLS Bank International, et al. and 2019 PEG.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-20, 26-30 are rejected under 35 U.S.C. 103 as being unpatentable: 
Alpert et al. (U.S. 2016/0073972 A1) (hereinafter – Alpert)
Anderson (U.S. 2016/0157807 A1) (hereinafter – Anderson ‘807)
Svanerudh et al. (US 6565514 B2) (hereinafter – Svanerudh)
Al-Ali et al. (US 20150099955 A1) (hereinafter – Ali-Ali).
	Re. Claim 15: Alpert teaches a method of assessing a quality of a measurement property of a pulsatile blood motion within a vessel of a living being, comprising:
receiving a first temporal measurement signal from a first sensor and a second temporal measurement signal from a second sensor when the first and the second sensor are in a predetermined relative spatial position within the vessel (Paragraph 0011: “… the processing system configured to: receive pressure measurements from the first and second instruments positioned within a vessel while the second instrument is moved longitudinally through the vessel from a first position distal of a stenosis of the vessel to a second position proximal of the stenosis and the first instrument remains stationary within the vessel…”).
Alpert does not teach the invention such that the first temporal measurement signal and the second temporal measurement signal are indicative of the property of the pulsatile blood motion at a same location within the vessel.
Svanerudh teaches analogous art in the technology of invasive blood pressure measurement, and particularly, fractional flow reserve (FFR) measurements (Abstract).  Svanerudh further teaches the invention such that the first temporal measurement signal and the second temporal measurement signal are indicative of the property of the pulsatile blood motion at a same location within the vessel (Col. 6, line 60 – Col. 7, line 3: catheter and sensor at catheter opening, i.e., at the same location, are two sensors where differences in pressure measurement are assessed).
It would have been obvious to one having skill in the art before the effective filing date to have modified Alpert to include ascertaining two temporal measurement signals at the same location to a common pressure as taught by Svanerudh, the motivation being that doing so allows for compensation of inherent differences in pressure sensing elements (Col. 6, line 60 – Col. 7, line 3).
	Regarding the claim limitations pertaining to normalization: Alpert also teaches a normalization procedure 1246 in Paragraph 0075, citing incorporated U.S. U.S. Patent Application Publication No. 2014/0135633 A1 (hereinafter – Anderson).  The cited application, Anderson, teaches a method of normalization which includes cross-correlation or matching to align cardiac cycles based on a particular identifiable feature of the cardiac cycle, such as an ECG R-wave or a pressure peak (Paragraph 0115).  Alignment of waveforms based on an identifiable point between the two waveforms reads upon the claim limitation “such that at least a first portion of the first temporal measurement signal matches a corresponding first portion of the second temporal measurement signal.”  The resulting aligned waveforms would naturally include a different second portion that remains different after normalization (e.g., Figs. 31, 32: temporal alignment of distal portions 56 and proximal portions 512; Fig. 36: amplitude alignment, wherein waveforms substantially aligned at peaks (matching portions) while still retaining differing bottom portions).
Although such a normalization procedure is performed in the context of aligning proximal and distal pressure waveforms, since Alpert is concerned with removing anomalies in data between waveforms (Paragraph 0075), one of ordinary skill in the art would readily apply such a procedure to waveforms obtained at the same location as taught by Svanerudh for the same purpose of further compensating for differences between waveforms.  In further incorporating such techniques to assess an error, i.e., differences in pressure measurement between first and second sensors at the same location, such an error can be considered a figure of merit which is obtained. 
	Alpert (incorporating Anderson) and Svanerudh identify a degree of error between two temporal measurement signals  measured at the same location, wherein such a measurement of error may be reasonably construed as indicative of the quality of subsequent temporal measurement signals since the degree of error indicates anomalous differences between first and second sensors which must be accounted for.  Although Alpert describes various aspects of a display (Figs. 12-16), such aspects are specific to proximal and distal pressures and FFR measurement.  Thus, Alpert and Svanerudh are silent regarding outputting specifically the error term, i.e., a figure of merit.
Al-Ali teaches analogous art in the technology of medical displays (Abstract).  Al-Ali teaches outputting a difference between two waveforms to a user interface (Paragraph 0010).  Thus, in the combination, Alpert (incorporating Anderson) teaches acquisition of first and second temporal signals, Svanerudh teaches ascertaining an error, i.e., difference, between the signals at a same location for pressure compensation/equalization purposes, and Al-Ali teaches output of such an error term to a display device.
It would have been obvious to one having skill in the art before the effective filing date to have modified Alpert (incorporating Anderson) in view of Svanerudh to include outputting a difference between waveforms as taught by Al-Ali, , the motivation being that such information allows one to easily ascertain the level of difference between two signals and improve user interaction (Paragraphs 0009).  Furthermore, since the claimed invention is merely a combination of old elements (Alpert in view of Svanerudh: identification of differences between signals; Al-Ali: displaying further information), and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Re. Claim 16: Alpert (incorporating Anderson ‘807), Svanerudh, and Al-Ali teach the method according to claim 15.  Alpert further teaches the method wherein a duration of the temporal measurement signals is a period of the pulsatile blood motion within the vessel (Fig. 12: a duration of the waveforms measured includes at least a full period of pulsatile blood motion, similar to Applicant’s Figs. 3-6).
	Re. Claim 17: Alpert (incorporating Anderson ‘807), Svanerudh, and Al-Ali teach the method according to claim 15.  Alpert further teaches the method wherein the first and second temporal measurement signals are pressure measurements (Paragraph 0009: “… a first proximal pressure waveform and a first distal pressure waveform of the obtained pressure measurements…”).
	Re. Claim 18: Alpert (incorporating Anderson ‘807), Svanerudh, and Al-Ali teach the method according to claim 15.  Alpert further teaches the method wherein the first temporal measurement signal and the second temporal measurement signal are blood flow velocity measurements (Paragraphs 0056-0058: each instrument 830, 832 as shown in Figs. 9, 10 are capable of obtaining diagnostic information of the vessel, including one or more of pressure, flow (velocity and/or volume)).
	Re. Claim 19: Alpert (incorporating Anderson ‘807), Svanerudh, and Al-Ali teach the method according to claim 15.  Al-Ali further teaches the method wherein outputting the figure of merit comprises: outputting, to the user interface, a numerical value representative of the figure of merit (Fig. 14: numeric display of differences between signals at well 1406, as described in Paragraph 0108).
	Re. Claim 20: Alpert (incorporating Anderson ‘807), Svanerudh, and Al-Ali teach the method according to claim 15.  Al-Ali further teaches the method wherein the outputting the figure of merit comprises: outputting, to the user interface and based on a color coding, a color representative of the figure of merit (Fig. 15-15B: legible text requires a different color from text background to be viewed, thus reading upon “color coding”).
	Re. Claim 26: Alpert (incorporating Anderson ‘807), Svanerudh, and Al-Ali teach the method according to claim 15.  Alpert further teaches the method wherein a medical instrument comprises:
the first sensor and the second sensor (Fig. 10: instruments 830 and 832), and 
wherein a relative position between the first and the second sensor is adjustable at the medical instrument (Paragraph 0011: second instrument moved while first instrument remains stationary; Paragraph 0055: “The instruments 830 and 832 can be implemented in the medical sensing system 100 (FIG. 1) as medical sensing devices 108 and 110;” separate instruments indicates the capability to perform relative positional adjustments; Fig. 10: instrument 830 advanced through the lumen of 832, also described in Paragraph 0055).
	Re. Claim 27: Alpert (incorporating Anderson ‘807), Svanerudh, and Al-Ali teach the method according to claim 26.  Alpert further teaches the method wherein the medical instrument is a guiding catheter-guidewire assembly, and wherein a guidewire for the guiding catheter guidewire assembly comprises the first sensor and a guiding catheter of the guiding catheter-guidewire assembly comprises the second sensor (Paragraph 0055: “…instrument 830 is generally representative of a guide wire, while instrument 832 is generally representative of a catheter…”).
	Re. Claim 28: Alpert (incorporating Anderson ‘807), Svanerudh, and Al-Ali teach the method according to claim 15.  The invention of Alpert (in view of Anderson) teaches analysis of FFR signals (Paragraph 0035), wherein ascertaining an error between two of the sensors utilized by such techniques is taught in view of Svanerudh (see rejection of claim 15).  In further combination, such an error is displayed as a figure of merit in combination with Al-Ali (see rejection of claim 15).  Thus, in the combination, the figure of merit is an error between first and second sensors at the same location which indicate anomalous pressure differences, which may be considered a reasonable representation of reliability of the measurements of FFR or iFR performed by Alpert (incorporating Anderson).  
	Re. Claim 29: Alpert (incorporating Anderson ‘807), Svanerudh, and Al-Ali teach the method according to claim 15.  Since Alpert incorporates Anderson in its entirety, Anderson teaches wherein the portion of the first temporal measurement signal and the corresponding portion of the second temporal measurement signal each comprise at least one cardiac cycle (Paragraph 0115: alignment of proximal and distal pressures via identifiable feature over the course of at least one cardiac waveform; Figs. 31-36; see rejection of claim 15).  
	Re. Claim 30: Alpert (incorporating Anderson ‘807), Svanerudh, and Al-Ali teach the method according to claim 15.  Since Alpert incorporates Anderson in its entirety, Anderson teaches wherein, after normalization, at least a further portion of the first temporal measurement signal matches a corresponding further portion of the second temporal measurement signal (Fig. 31-36: multiple portions of the proximal and distal measurement signal align significantly; see rejection of claim 15).

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over: 
Alpert et al. (U.S. 2016/0073972 A1) (hereinafter – Alpert)
Anderson (U.S. 2016/0157807 A1) (hereinafter – Anderson ‘807)
Svanerudh et al. (US 6565514 B2) (hereinafter – Svanerudh)
Al-Ali et al. (US 20150099955 A1) (hereinafter – Ali-Ali)
Freeman et al. (U.S. 2014/0296675 A1) (hereinafter – Freeman).
	Re. Claims 21 and 22: Alpert (incorporating Anderson ‘807), Svanerudh, and Al-Ali teach the method according to claim 15, but do not teach the method further comprising: ascertaining a cause of the shape deviation responsive to the figure of merit failing to satisfy a predetermined threshold value; and outputting to the user interface, the cause of the shape deviation.
	Freeman teaches a method further comprising: ascertaining a cause of the shape deviation responsive to the figure of merit failing to satisfy a predetermined threshold value; and outputting to the user interface, the cause of the shape deviation (Paragraph 0084: “Specific out-of-range readings can be displayed in red or highlighted by other mechanisms, such as bold-face font and/or flashing. Touching the highlighted values will cause the display to show the possible diagnoses which are consistent with the measurements, according to embodiments of the present invention;” Various portions of Freeman’s disclosure teaches ascertaining an action of remedy and outputting an appropriate treatment protocol (as required by claim 22), such as, but not limited to: Paragraphs 0091, 0098, 0100, 0101, 0102…)).  Freeman teaches analogous art in the technology of analyzing hemodynamic parameters (Paragraph 0102).
	It would have been obvious to one having skill in the art before the effective filing date to have modified Alpert (incorporating Anderson ‘807), Svanerudh, and Al-Ali to include having the invention be capable of ascertaining the cause of a value surpassing a threshold and outputting such diagnosis (as well as a treatment protocol, i.e., action of remedy, as required by claim 22) to a display as taught by Freeman, the motivation being that such automated computer-aided diagnosis and treatment facilitates accuracy, effectiveness, and reliability of patient treatment (Paragraph 0003). 
	Re. Claim 23: Alpert (incorporating Anderson ‘807), Svanerudh, Al-Ali, and Freeman teach the method according to claim 21.  Freeman further teaches the method comprising: ascertaining, using the subsequent temporal measurement signals, a fractional flow reserve (FFR) value or an instantaneous wave-free ratio (iFR) value; and outputting the FFR or iFR value to the user interface (Fig. 12: ascertained iFR value of 0.74 output to display 1200; Fig. 13: ascertained FFR of 0.75 output to display 1300).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over: 
Alpert et al. (U.S. 2016/0073972 A1) (hereinafter – Alpert)
Anderson (U.S. 2016/0157807 A1) (hereinafter – Anderson ‘807)
Svanerudh et al. (US 6565514 B2) (hereinafter – Svanerudh)
Al-Ali et al. (US 20150099955 A1) (hereinafter – Ali-Ali)
Freeman et al. (U.S. 2014/0296675 A1) (hereinafter – Freeman) 
Collins et al. (U.S. 2014/0276036 A1) (hereinafter – Collins).
Re. Claim 24: Alpert (incorporating Anderson ‘807), Svanerudh, Al-Ali, and Freeman teach the invention according to claim 23, but do not teach outputting the FFR value or the iFR value to the user interface responsive to the figure of merit satisfying a predetermined threshold.  
Collins teaches displaying the figure of merit and FFR value when the figure of merit is above a predefined threshold (Figs. 8, 9B: simultaneous display of FFR value and areas of interest where a parameter exceeds a threshold level, as described in Paragraph 0051).  Collins teaches analogous art in the technology of analyzing cardiac flow data (Abstract), particularly with respect to FFR measurements (Fig. 4).
It would have been obvious to one having skill in the art before the effective filing date to have modified Alpert (incorporating Anderson ‘807), Svanerudh, Al-Ali, and Freeman to have included outputting the FFR value or the iFR value to the user interface responsive to the figure of merit satisfying a predetermined threshold value as taught by Collins, the motivation being that such an alert is commonly utilized in the art to identify abnormal function, as well as the areas associated with such abnormal function (Paragraph 0048).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over: 
Alpert et al. (U.S. 2016/0073972 A1) (hereinafter – Alpert)
Anderson (U.S. 2016/0157807 A1) (hereinafter – Anderson ‘807)
Svanerudh et al. (US 6565514 B2) (hereinafter – Svanerudh)
Al-Ali et al. (US 20150099955 A1) (hereinafter – Ali-Ali)
Collins et al. (U.S. 2014/0276036 A1) (hereinafter – Collins).
Re. Claim 25: Alpert (incorporating Anderson ‘807), Svanerudh, and Al-Ali teach the method according to claim 15, but do not teach emitting a warning signal responsive to the figure of merit falling below a predetermined threshold value.
Collins teaches emitting a warning signal responsive to a figure of merit falling below a predetermined threshold value (Paragraph 0043: providing an alert dependent on threshold levels, further describing thresholds (and intermediate thresholds) based on data ranges, wherein a range encompasses an upper or lower value).
It would have been obvious to one having skill in the art before the effective filing date to have modified Alpert (incorporating Anderson ‘807), Svanerudh, and Al-Ali to have included emitting a warning signal when a figure of merit falls below a predetermined threshold value as taught by Collins, the motivation being that a lower value than expected of a figure of merit, given a range of thresholds, allows for a parameter to be categorized as normal or abnormal (Paragraph 0043). 

Response to Arguments
Applicant's arguments filed July 12, 2022 have been fully considered but they are not persuasive. 
Regarding the Applicant’s Remarks regarding the rejection under 35 U.S.C. 101:
Under Step 2A, Prong 2 of the 2019 PEG, Applicant appears to argue features (i.e., outputting a particular type of data gathered) which are part of the abstract idea of a mental process itself, and not the additional features.  As stated in MPEP 2106.05(a):
It is important to note, the judicial exception alone cannot provide the improvement. The improvement can be provided by one or more additional elements. See the discussion of Diamond v. Diehr, 450 U.S. 175, 187 and 191-92, 209 USPQ 1, 10 (1981)) in subsection II, below. In addition, the improvement can be provided by the additional element(s) in combination with the recited judicial exception. See MPEP § 2106.04(d) (discussing Finjan, Inc. v. Blue Coat Sys., Inc., 879 F.3d 1299, 1303-04, 125 USPQ2d 1282, 1285-87 (Fed. Cir. 2018)). Thus, it is important for examiners to analyze the claim as a whole when determining whether the claim provides an improvement to the functioning of computers or an improvement to other technology or technical field.
The independent claim only recites the additional feature of a user interface, as delineated in the clarified rejection, which appear to be a generic computer components.  Further dependent claims merely recite well-understood, routine, and conventional sensors which are applied in their typical use for the purpose of data-gathering.
Applicant’s arguments with respect to the rejection of claims 15-30 under 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kim et al. (US 20100274142 A1) – Paragraph 0039: correlation of a reference pressure at a first site of the body, and adjustment of an error at the second site of the body, wherein first and second sites for measuring blood pressure may be the same site;
Ben-Oni et al. (US 20150243040 A1) – Paragraph 0039: displaying a measurement of the difference between two waveforms;
Peel, III et al. (US 6647287 B1) – Col. 31, lines 32-49: displaying error between two waveforms;
Fujii et al. (US 20110319775 A1) – Claim 18: blood flow volume and blood flow value waveforms have calculated difference in peak positions, and displays such results with either a figure or color.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN XU whose telephone number is (571)272-6617. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.X./               Examiner, Art Unit 3791                                                                                                                                                                                         

/DEVIN B HENSON/               Primary Examiner, Art Unit 3791